Exhibit 10.1

 



THIRD AMENDMENT TO
STANDSTILL AGREEMENT

 

This Third Amendment to Standstill Agreement (this “Amendment”) is effective as
of December 18, 2017 by and between Perceptron, Inc., a Michigan corporation
(the Company”) and Harbert Discovery Fund LP, Harbert Discovery Fund GP, LLC,
Harbert Fund Advisors Inc. and Harbert Management Corporation (collectively, the
“Holders”). Capitalized terms not otherwise defined herein have the meanings set
forth in the Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Company and the Holders are parties to that certain Standstill
Agreement dated as of August 9, 2016, as amended by the First Amendment to
Standstill Agreement dated as of November 17, 2016 and the Second Amendment to
Standstill Agreement dated as of May 31, 2017 (the “Agreement”); and

 

WHEREAS, the parties wish to further amend the Agreement as set forth herein.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

 

1.                  Section 5(a)(vii) of the Agreement shall be amended and
restated to read as follows:

 

(vii)       upon the appointment of a new President and Chief Executive Officer,
by June 30, 2018, the new President and Chief Executive Officer will be
appointed to the Board to fill a vacancy left by the resignation of either
Robert S. Oswald or Terryll R. Smith, who will resign at that time to facilitate
such appointment.

 

2.                  If there is any inconsistency or ambiguity between this
Amendment and the Agreement, this Amendment shall control in all respects.

 

3.                  Except as is specifically set forth in this Amendment, the
remaining provisions of the Agreement are not otherwise modified or amended, and
all such provisions of the Agreement shall remain in full force and effect.

 

4.                  This Amendment may be executed in as many counterparts as
may be deemed necessary and convenient, and by the different parties hereto on
separate counterparts, and each of which, when so executed, shall be deemed an
original, and all such counterparts shall constitute one and the same
instrument.

 

[Signature Page Follows]

 



1

 

 




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.

 

Perceptron, Inc.

 

 

By: /s/ David L. Watza

Name: David L. Watza

Title: President and Chief Executive Officer

 

 

HARBERT DISCOVERY FUND, LP

By: Harbert Discovery Fund GP, LLC

 

 

By: /s/ Kevin A. McGovern

Name: Kevin A. McGovern

Title: Vice President and Associate General Counsel

 

 

HARBERT DISCOVERY FUND, GP, LLC

 

 

By: /s/ Kevin A. McGovern

Name: Kevin A. McGovern

Title: Vice President and Associate General Counsel

 

 

HARBERT FUND ADVISORS, INC.

 

 

By: /s/ John W. McCullough

Name: John W. McCullough

Title: Executive Vice President and General Counsel

 

HARBERT MANAGEMENT CORPORATION

 

 

By: /s/ John W. McCullough

Name: John W. McCullough

Title: Executive Vice President and General Counsel

 

 

 

2 



 

 